Citation Nr: 0932560	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to January 
1978.  Military records reflect that he was awarded the 
Purple Heart Medal and the Combat Infantry Badge.  

These matters originally came before the Board of Veterans' 
Appeals (BVA or Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
service connection for bilateral hearing loss. 

In December 2008, the Board issued a decision which denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran appealed the issue to the United States Court of 
Appeals for Veterans Claims (Court). 

In an Order dated in July 2009, the Court granted a Joint 
Motion for Remand filed with the Court and vacated the 
December 2008 Board decision.  The Court returned the issue 
to the Board for compliance with the instructions in the 
Joint Motion to vacate the previous decision. 


FINDINGS OF FACT

1. The medical evidence reflects that the Veteran is 
currently diagnosed with bilateral hearing loss disability 
that is the result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

 The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided the appellant pre-adjudication 
notice by letter dated in March 2006. The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any event, such notice was subsequently provided 
in an August 2007 communication.   

The Veteran here has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions regarding the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

In light of the above, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

Analysis 

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that he has such disabilities as a result 
of exposure to acoustic trauma in service; specifically due 
to ground combat, flying helicopters and being wounded just 
below his right ear, as noted in his substantive appeal.  The 
Veteran reports a long history of progressive hearing loss. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as hearing 
loss, to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  However, the record does not 
reflect that the Veteran's hearing loss developed to degree 
of 10 percent within one year from the date of termination, 
January 1978.  38 C.F.R §3.309(a).  Thus, a grant of service 
connection on a presumptive basis is not warranted here.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran has asserted that he has hearing loss 
disabilities.  Although he is not competent to state that he 
has such diagnoses for VA purposes, he is competent to state 
that he has trouble hearing.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

Again, the Veteran has asserted that his hearing loss is the 
result of noise exposure during service.  His military 
records indicate that his specialties in service included 
aircraft pilot.  Therefore, his contentions of noise exposure 
are found to be consistent with the types and circumstances 
of his service.  38 U.S.C.A. § 1154(a).  Accordingly, noise 
exposure is conceded here.

The evidence of record also establishes that the Veteran 
engaged in combat with the enemy.  Specifically, the record 
shows receipt of the Purple Heart and the Combat Infantry 
Badge.  Due to such combat status noise exposure is presumed 
to have incurred in service.  38 U.S.C.A. § 1154(b).  Section 
1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not 
to link the claimed disorder etiologically to the current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Section 1154(b) does not establish service 
connection for a combat Veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A Veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 
(1999).

Service treatment records show that the Veteran had clinical 
hearing loss in both ears per Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  (Holding that normal hearing is considered 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.)  

After service, an April 2006 an audiological examination was 
conducted.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ


April 
2006
500
1000
2000
3000
4000
RIGHT
15
25
20
20
45
LEFT
20
25
20
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

Based on the above, the April 2006 VA examination established 
right ear sensorineural hearing loss for VA purposes under 
38 C.F.R. § 3.385.  The audiometric findings for the left ear 
did not meet the requirements for hearing loss for VA 
purposes under 38 C.F.R. § 3.385.  The VA examiner found that 
the service medical records were negative for hearing loss 
during service and opined that the Veteran's right ear 
hearing loss was incurred subsequent to service.  The 
examiner concluded that it was less likely than not that the 
Veteran's current hearing loss was related to military noise 
exposure. 

In a December 2006 letter J.C., an audiologist, reported that 
the Veteran was seen for an audiological evaluation in 
November 2006.  The Veteran was found to have mild to severe, 
mid to high frequency sensory neural hearing loss in both 
ears, and audiometric data shows hearing loss meeting the 
requirements of 38 C.F.R. § 3.385 in both ears.  The speech 
recognition ability was reported as 100 percent in the right 
ear and 96 percent in the left ear.  

The audiologist noted the Veteran's in-service exposure to 
excessive noise from combat, helicopter engine noise and a 
mortar explosion.  She noted that the mortar explosion caused 
a temporary hearing threshold shift.  The audiologist noted 
the Veteran's post service employment as a commercial airline 
pilot, and that the Veteran did not engage in hobbies that 
required hearing protection.  She opined that the Veteran's 
hearing loss was caused or contributed to by his exposure to 
excessive noise levels in service.  Her opinion was based on 
the Veteran's excessive noise exposure, a significant 
threshold shift at 2000 hertz and 4000 hertz, and his lack of 
noisy hobbies. 

In sum, the Board finds that the Veteran was exposed to 
acoustic trauma in service.  The service treatment records 
demonstrate hearing loss, per Hensley, during service.  
Moreover, impaired hearing for VA purposes has been 
demonstrated for both ears by the post-service evidence.  
Moreover, the Veteran's report of progressive hearing loss 
demonstrates a continuity of symptomatology since service.  
Finally, while there are two conflicting nexus opinions, at 
the very least, the evidence is in equipoise as to the 
question of nexus.  Thus, the Veteran is afforded the benefit 
of the doubt.  For all of these reasons, service connection 
for bilateral hearing loss is warranted.  See 38 C.F.R. § 
3.102.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


